Citation Nr: 0810638	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-06 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to May 1975. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) in which service connection was 
denied for bilateral hearing loss.


FINDINGS OF FACT

1.  The veteran was exposed to hazardous noise during 
service.

2.  The veteran has been diagnosed with bilateral hearing 
loss.

3.  The competent medical evidence indicates that the 
veteran's bilateral hearing loss is not related to the in-
service noise exposure or to any other incident of his 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's military service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim for service connection 
for bilateral hearing loss in letters sent in September 2001 
and April 2006, which were specifically intended to address 
the requirements of the VCAA.  The VCAA letters informed the 
veteran of the evidence necessary to establish service 
connection.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim of 
service connection for bilateral hearing loss.

As for the evidence to be provided by the veteran, in the 
VCAA letters the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on his claim.  
[A VA examination was conducted in October 2007.]

In the September 2001 VCAA letter, the veteran was notified 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records, employment records, and records from Federal 
agencies.  In the April 2006 VCAA letter, the veteran was 
advised that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the September 2001 VCAA letter, the RO informed the 
veteran that he may submit any evidence himself that is not 
of record.  In the April 2006 VCAA letter, the RO told the 
veteran that he should submit any evidence in his possession 
relevant to his claims, as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the April 12, 2006 VCAA letter, page 2.  These 
requests are unlimited and open ended; that is, they can 
reasonably be read to encompass any and all evidence in the 
veteran's possession.  The VCAA letters thus complied with 
the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letters informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim for service connection for bilateral hearing loss 
was initially adjudicated by the RO in December 2001, after 
the September 2001 VCAA letter.  Therefore, the timing of the 
VCAA notice which was given with regard to the four elements 
of 38 U.S.C.A. § 5103 is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3), connection between the veteran's service and the 
disability, is in dispute, and that matter was addressed by 
the VCAA letter described above.  Moreover, the RO 
specifically addressed elements (4) and (5) in the April 2006 
letter.

As for the timing of the VCAA notice, the RO sent a letter to 
the veteran in April 2006.  He was afforded an opportunity to 
respond before the SSOC was issued in November 2007.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the veteran in the timing of the VCAA 
notice as to five elements in Dingess/Hartman.

In any event, in light of the Board's denial of this issue 
elements (4) and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his service connection claim, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating it.  The evidence of record includes the 
veteran's service medical records, VA treatment records, 
records from the Social Security Administration (SSA), and a 
report of the October 2007 VA examination, which will be 
described below.  

The veteran in a March 2006 statement reported receiving 
medical treatment at UH, specifically a cochlear implant.  
The veteran has not provided the records he has referred to 
and he has not authorized VA to obtain those records, even 
though he was asked to authorize the release of records as to 
any relevant treatment in the April 2006 VCAA letter.  To the 
extent that such records are pertinent to his claim and are 
still not in the record, their absence is entirely the 
responsibility of the veteran.  The Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative who presented argument on his behalf.  He has 
not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
bilateral hearing loss as defined by VA.  The report of the 
October 2007 VA audiological examination shows that the 
puretone thresholds at the applicable Hertz in both ears are 
105 decibels except that the puretone threshold at 5000 Hertz 
in the left ear is 50 decibels.  See 38 C.F.R. § 3.385 
(2007).  The Board finds that element (1) is satisfied as to 
bilateral hearing loss.

With respect to element (2), the Board will separately 
discuss in-service disease and injury.

Concerning in-service disease, a review of service medical 
records reveals no evidence of hearing loss disability as 
defined by VA in either ear.  In particular, the audiograms 
on entrance in May 1972 and on separation in April 1975 
indicate that the veteran's hearing in both ears was within 
normal limits at the relevant frequencies.  See Hensley, 5 
Vet. App. at 157 [the threshold for normal hearing is from 0 
to 20 decibels].  Furthermore, the record does not reflect 
medical evidence showing any manifestations of hearing loss 
during the one-year presumptive period after separation from 
service.  Hearing loss was initially noted in December 1997, 
over 22 years after service.  Accordingly, Hickson element 
(2) is not met with respect to disease.

Turning to in-service incurrence of injury, the veteran has 
asserted that he was exposed to loud noises as a tank gunner.  
His military occupational specialty (MOS) was armor crewman.  
The Board accepts that he may have been exposed to acoustic 
trauma due to his MOS.  In-service incurrence of injury, that 
is to say hazardous noise exposure, has arguably been shown, 
and Hickson element (2) is therefore satisfied to that extent 
as to bilateral hearing loss.

Moving to the element (3), medical nexus, there is 
conflicting evidence on this crucial matter.  The evidence 
relating the bilateral hearing loss to in-service noise 
exposure is a December 1998 VA audiological evaluation.  The 
evidence against the veteran's claim includes the report of a 
October 2007 VA examination.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  
However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical opinion which found no 
relationship between the veteran's bilateral hearing loss and 
his in-service noise exposure) outweighs the evidence in 
favor (the medical opinion which found such a relationship).

The arguably favorable December 1998 VA audiological 
evaluation lacks significant probative value because it is 
couched in less than conclusive terms.  The examining 
audiologist in essence stated that the hearing loss was 
"perhaps from noise exposure."  Moreover, the audiologist 
did not indicate whether the noise exposure was in-service or 
post-service in nature.  The Court has held that medical 
opinions which are speculative or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Board additionally observes that the examining 
audiologist did not provide any rationale supporting his 
conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence].  Furthermore, there is no indication that the 
audiologist reviewed the veteran's claims file or otherwise 
evaluated the veteran's medical history. 

By contrast, there is of record the very thorough, two-page 
report of the October 2007 VA examination.  The VA examiner 
opined that it is less likely than not that hearing loss is 
related to noise exposure during service.  The audiologist's 
rationale for the opinion was that there had been a 
significant decline in hearing since the December 1998 
audiological evaluation even though the veteran had not 
reported any history of noise exposure since December 1998, 
and that the current hearing loss is therefore due to a 
progressive etiology and not to acoustic trauma in service.  
The examiner also noted that the veteran's entrance and 
separation examinations showed normal hearing bilaterally 
with no significant change in hearing. 

The Board attaches great weight of probative value to this 
opinion, which unlike that in December 1998 VA audiological 
examination was based on a review of the record and provided 
bases for the opinion.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."]  

The Board additionally observes that the October 2007 VA 
medical opinion appears to be congruent with the other 
medical evidence of record, to include the pertinently 
negative service medical records and the lack of any 
reference to hearing loss for many years after service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence]; see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of the claimed condition]; Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability].

The Board also notes that a November 2002 VA treatment record 
reflects that the veteran reported a history of hearing loss 
due to family history and noise exposure during service, and 
an April 2004 VA treatment record reveals that the veteran 
reported that he started losing his hearing after noise 
exposure in service.  These notations are clearly history 
given by the veteran and are not competent medical nexus 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
[evidence that is simply information recorded by a medical 
examiner, unenhanced by any medical comment by that examiner, 
does not constitute competent medical evidence].

In the March 2008 informal hearing presentation, the 
veteran's representative in essence argues that the veteran's 
claim should not be denied based on the October 2007 
examiner's conclusion that "there is no evidence of change 
in the veteran's hearing upon exit from service."  The 
representative further asserts that "[b]y not addressing 
[the fact that it can take years for hearing loss to become 
apparent following acoustic trauma] or mentioning any other 
possible source for the veteran's hearing loss, the [October 
2007 VA] examiner's statement does not entirely rule out the 
possibility of the veteran's alleged in-service noise 
exposure being the cause of his current condition."  The 
representative states that "[t]he burden of proof is on the 
VA in this case to determine without doubt that the veteran's 
hearing loss is not service connected" [emphasis added by 
the Board] and that "[t]he C&P exam fails to do that by not 
addressing all the nuances surrounding hearing loss."  The 
representative concludes that based on the inadequacy of the 
October 2007 VA examination, service connection should be 
granted because there is an "absence of any substantial 
evidence against the veteran's claim."  See the March 2008 
informal hearing presentation, pages 1-2.    

The Board disagrees with many of the representative's 
contentions.

As the representative correctly states, it is not necessary 
for the veteran to show a hearing loss in the military in 
order to now be service connected.  See Hensley, supra; 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992); see also 
38 C.F.R. § 3.303(d) [service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service].  However, this hardly means that 
service medical records must be ignored.  In particular, the 
Court in Godfrey v. Derwinski, 2 Vet. App. 352 (1992) merely 
held that the Board, as a finder of fact, cannot treat the 
lack of evidence that a veteran experienced hearing loss 
during service as dispositive of that veteran's claim.  See 
Godfrey, 2 Vet. App. at 356; see also Forshey, supra.  This 
is consistent with the Court's jurisprudence in general, 
which holds that any conclusions which are drawn by the Board 
must be based on the entire record.  See, e.g., Baldwin, 
supra; see also Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) [in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence].  

In short, the representative would have the Board exclude 
evidence against the veteran's claim, i.e., the pertinently 
negative service medical records.  This the Board cannot do.  
See 38 U.S.C.A. § 7104(a) (West 2002) [decisions of the Board 
must be based on the entire record]; see also Forshey, supra. 

In this connection, the lack of in-service hearing loss was 
not the only factor considered by the October 2007 VA 
examiner.  The examiner also considered the fact that there 
had been a significant decline in hearing since the December 
1998 audiological evaluation.  As to the VA examiner's 
failure to consider other etiologies, it is not the 
examiner's responsibility, or that of the Board, to identify 
the precise non service-connected etiology of the claimed 
hearing loss.  It is the examiner's responsibility, and that 
of the Board, to determine if it is as likely as not that 
military service was the cause.  The examiner did so, and the 
Board has done so.  

As to the representative's argument that the burden of proof 
is on VA to show without doubt that the hearing loss is not 
related to in-service noise exposure, this assertion of 
burden-shifting is not supported by law.  38 U.S.C.A. 
§ 5107(a) (West 2002) states that except as other provided by 
law, a claimant has the responsibility to present and support 
a claim for benefits under laws administered by VA.  The 
Board additionally observes that as discussed above the 
standard is "benefit of the doubt".  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2007).  It is hardly 
"without doubt".
    
The veteran and his representative are contending that his 
bilateral hearing loss is related to his in-service noise 
exposure.  However, it is now well established that 
laypersons, such as the veteran and his representative, 
without medical training are not competent to comment on 
medical matters such as etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) [lay persons without medical 
training are not competent to comment on medical matters such 
as diagnosis and etiology]; see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran has been accorded ample opportunity 
to submit a competent medical opinion that is not speculative 
in support of this claim.  He had not done so.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits]. 

The Board accordingly finds that a preponderance of the 
competent medical nexus opinion evidence is against the 
veteran's claim.  That is, the report of the October 2007 VA 
examination outweighs the report of the December 1998 VA 
audiological evaluation.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  Moreover, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  As discussed above, such evidence 
is lacking in this case.  There is no competent medical 
evidence that the veteran was diagnosed with or treated for 
hearing loss until decades after his separation from service.  
Further, the veteran did not report hearing loss until many 
years after separation from service, incident to his August 
1999 claim for VA benefits.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a delay in asserting a claim can constitute 
negative evidence that weighs against the claim]; see also 
Mense and Maxson, both supra.  

Moreover, the medical evidence does not support the veteran's 
reporting of continuity of symptomatology.  Particularly 
damaging to the veteran's claim is a report of a July 1998 
private physical examination showing that the veteran 
reported a sudden loss of hearing in service from which he 
recovered and a decrease in hearing beginning in the past 
year.  Similarly, a January 1999 VA treatment record 
indicates that the veteran had a history of hearing loss 
beginning in his early forties (the veteran was 22 years old 
when he left active service).  Continuity of symptomatology 
after service has therefore not been demonstrated.

In summary, in the absence of the third required Hickson 
element, medical nexus, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing loss.  
The benefit sought on appeal is accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


